DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed July 18, 2022 is acknowledged. Non-elected Invention and/or Species, Claims 1-8, 12 and 14 have been withdrawn from consideration. New claim 15 has been added. Claim 9 has been amended.  Claims 1-15 are pending.
Action on merits of Elected Group II and Species 4, claims 9-11, 13 and 15 follows.
      
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA et al. (US. Pub. No. 2007/0072398) in view of CAO (US. Pub. No. 2013/0181328) both of record.
With respect to claim 9, SHIBATA teaches a superjunction semiconductor device substantially as claimed including: 
an active region (Device Region) through which a current flows, and 
a termination structure region (Periphery) disposed at an outer periphery of the active region, 
the superjunction semiconductor device including: 
a semiconductor substrate (1) of a first conductivity type (n), having a first surface and a second surface opposite to each other; 
a first semiconductor layer (2) of the first conductivity type (n), provided on the first surface of the semiconductor substrate (1), the first semiconductor layer (2) having an impurity concentration (n) lower than an impurity concentration (n+) of the semiconductor substrate (1); 
a parallel pn structure (5/6) provided in the first semiconductor layer (2), the parallel pn structure including a plurality of first columns (6) of the first conductivity type (n) and a plurality of second columns (5) of a second conductivity type (p), the first columns (6) and the second columns (5) alternating one another repeatedly in a first direction parallel to the first surface of the semiconductor substrate (1);
a plurality of well regions (3) of the second conductivity type (p) provided in the first semiconductor layer (2), each of the well regions having a bottom surface in contact with a top surface of one of the second columns (5), and 63a top surface having a width greater than a width of each of the second columns (5); 
a plurality of second semiconductor regions (7) of the second conductivity type (p), each provided in one of the well regions (3) at a surface thereof and in the active region (Device Region), bottom surfaces of the second semiconductor regions (7) being farther from the semiconductor substrate (1) than are the bottom surface of the well regions (3); 
a plurality of first semiconductor regions (11) of the first conductivity type (n), selectively provided in the second semiconductor regions (7) at a surface thereof; 
a plurality of trenches (8) each penetrating through one of the first semiconductor regions (2) and one of the second semiconductor regions (7), and reaching one of the first columns (5); and 
a plurality of gate electrodes (10) each provided in one of the trenches (8), via a gate insulating film (9). (See FIGs. 1, 26).  
Thus, SHIBATA is shown to teach all the features of the claim with the exception of explicitly disclosing each of the second columns being separated from the semiconductor substrate (1) by the first semiconductor layer. 
However, CAO teaches a semiconductor device including: 
a parallel pn structure (12) provided in a first semiconductor layer (18), the parallel pn structure (12) including a plurality of first columns (13) of the first conductivity type (n) and a plurality of second columns (14) of a second conductivity type (p), the first columns (13) and the second columns (14) alternating one another repeatedly in a first direction parallel to the first surface of semiconductor substrate (2), each of the second columns (14) being separated from the semiconductor substrate (2) by the first semiconductor layer (18) in a second direction perpendicular to the first surface of the semiconductor substrate (2). (See FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the second columns of second conductivity type of SHIBATA each being separated from the semiconductor substrate by the first semiconductor layer in a second direction perpendicular to the first surface of the semiconductor substrate as taught by CAO to reduce the electric field on the semiconductor substrate.  

With respect to claim 10, the well regions (3) of SHIBATA have an impurity concentration lower than an impurity concentration of the second semiconductor regions (7).  
With respect to claim 11, the parallel pn structure (5/6) of SHIBATA is provided in both the active region (Device Region) and the termination structure region (Periphery).  
With respect to claim 13, in view of CAO, the semiconductor device further includes: a second semiconductor layer (19) of the first conductivity type (n), provided on a surface of a first semiconductor layer (18) in the termination structure region (Edge Part), on a 64first side of the first semiconductor layer (2), which is opposite to a second side thereof facing the semiconductor substrate (2), the second semiconductor layer (19) having an impurity concentration (n-) lower than the impurity concentration (n) of the first semiconductor layer (18). 

With respect to claim 15, a bottom surface of the second semiconductor layer (7) of SHIBATA is farther from the semiconductor substrate (1) than are the bottom surfaces of the well regions (3).
Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829